[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER FOR PREJUDGMENT REMEDY
WHEREAS, the Defendant in the above-captioned action has made application for a Prejudgment Remedy; and
WHEREAS, after due hearing at which Morse Brothers, Inc. and Gregory Ali, d/b/a Ali's Landscape  Garden Center, appeared and were fully heard, it is found that there is probable cause to sustain the validity of the Defendant's counterclaims and that the Application should be granted.
NOW THEREFORE, it is hereby ordered that Morse Brothers, Inc. may attach to the value of Twenty Thousand ($20,000) Dollars the following goods or estate of Gregory Ali and/or Gregory Ali, d/b/a Ali's Landscape  Garden Center:
To provide a commercial bond to the value of $20,000 with Morse Brothers, Inc., the beneficiary of the bond.
This commercial bond is to be provided to the Morse Brothers, Inc. by September 3, 1999.
Upon the failure to provide said bond by said date, Morse Brothers, Inc. may attach to the value of $20,000 real estate of Gregory Ali, d/b/a Ali's Landscape  Garden Center.
Dated at New Britain, Connecticut, this 11th day of August, 1999.
BY THE COURT (      , J.)
Kremski, J.T.R.